Citation Nr: 1505668	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-21 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, other than depressive disorder not otherwise specified (NOS), to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for depressive disorder NOS.



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel
INTRODUCTION

The Veteran had initial active duty for training (IADT) from May 1994 to August 1994 and served on active duty from July 2004 to November 2005, with additional service in the Texas Army National Guard.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Initially, the June 2012 statement of the case also addressed a claim of entitlement to service connection for sleep apnea; however, the Veteran limited his appeal to the mental health claim in his August 2012 substantive appeal, which specifically noted withdrawal of the sleep apnea claim.  Thus, this claim is no longer in appellate status, and no further consideration is necessary.

In addition, the issue on appeal originally adjudicated by the RO as entitlement to service connection for PTSD has been recharacterized and bifurcated to consider any psychiatric disorder to more accurately reflect the nature of the claim.  In light of the full grant of the expanded issue excluding depressive disorder NOS, the Board finds that to proceed with adjudication of this matter at this time is not prejudicial to the Veteran.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents relevant to the present appeal, including VA treatment records considered by the agency of original jurisdiction (AOJ).  

The VBMS electronic claims file shows that the Veteran has a dependency claim to add his wife and stepson to his award pending with the AOJ.  See, e.g., October 2013 written submission; July 2014 report of general information (contained in Virtual VA).  The Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action. 

The issue of entitlement to service connection for depressive disorder NOS is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Anxiety disorder, not otherwise specified, with generalized anxiety and posttraumatic stress features, is related to the Veteran's active service.


CONCLUSION OF LAW

Anxiety disorder, not otherwise specified, with generalized anxiety and posttraumatic stress features, was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

First, the Veteran has current psychiatric diagnoses of anxiety disorder NOS with generalized anxiety and posttraumatic stress features and PTSD.  See, e.g., September 2011 VA examination report; December 2011 VA treatment record.  Thus, there is a current disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.

Second, the Veteran has contended that he developed a psychiatric disorder due to stressful experiences while serving in Iraq, including witnessing incoming mortar attacks to his base.  See, e.g., September 2011 VA examination report; September 2011 written statement.  The Veteran's service records show that his military occupation specialty was combat engineer, and he was assigned to duty in Kuwait/Iraq from 2004 to 2005 in a designated imminent danger pay area.  In an October 2005 post-deployment health assessment, the Veteran indicated that he felt that he was in great danger of being killed during this deployment.  On review, the Veteran's competent and credible reported history of his in-service experiences is consistent with the circumstances of this service.  See 38 U.S.C.A. § 1154 (West 2014).  Accordingly, the Board finds that there was an in-service event.

Third, then, the dispositive issue is whether there is a relationship between any current psychiatric disorder other than depressive disorder NOS and service.

A September 2011 VA examiner diagnosed anxiety disorder NOS with generalized anxiety and posttraumatic stress features.  She also determined that the Veteran's symptoms did not meet all of the criteria for a PTSD diagnosis at that time.  In providing the anxiety disorder diagnosis, the examiner indicated that the Veteran experienced worry related to his current family and financial issues.  She further indicated that, in addition to generalized anxiety related to worry, the Veteran also reported posttraumatic stress symptoms which were at least as likely as not related to his fear of hostile military activity during his deployment to Iraq.  Therefore, the VA examiner's opinion, while attributing some of the symptomatology of the current diagnosis to post-service circumstances, also links additional symptomatology with the Veteran's in-service circumstances.  The Board affords this opinion substantial probative weight, as it is based on a review of the claims file, to include the Veteran's contentions and the medical evidence, and it is supported by detailed rationale and an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

Moreover, there is no contrary medical opinion of record as to the nature of the Veteran's current anxiety disorder.  The remainder of the medical evidence is consistent with the VA examiner's determination that the Veteran's mental health issues are related to both service and post-service considerations.  See, e.g., VA treatment records from January 2006 (historical evaluation several months after deployment showing current stressors including family problems and Iraq service); December 2011 (Veteran reporting continued symptoms consistent with PTSD).

To the extent that the VA treatment records reflect that the Veteran was separately diagnosed with PTSD, the Board finds that these symptoms, although not sufficient to provide for a PTSD diagnoses, are fully contemplated in the diagnosis provided by the September 2011 VA examiner which included posttraumatic stress features.  See 38 C.F.R. § 4.125(b).  The remaining questions related to the depressive disorder NOS diagnosis in the VA treatment records is addressed in the remand portion below.

Based on the foregoing, the Board concludes that the weight of the evidence is in support of the claim, and service connection for anxiety disorder with posttraumatic stress features is therefore warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 


ORDER

Entitlement to service connection for anxiety disorder, not otherwise specified, with generalized anxiety and posttraumatic stress features, is granted.


REMAND

Remand is required to obtain an additional VA medical opinion.  Specifically, the September 2011 VA examiner determined that the Veteran did not have a current diagnosis of PTSD, but did have a diagnosis of anxiety disorder not otherwise specified with generalized anxiety and posttraumatic stress features.  On review, although the VA examiner's opinion addresses most of the relevant medical questions in this case, it does not discuss the diagnosis of depressive disorder NOS in the VA treatment records.  Therefore, an addition medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the September 2011 VA examiner (or, if this examiner is unavailable, from another suitably qualified VA examiner) regarding the etiology of the currently diagnosed depressive disorder NOS.  The electronic claims files must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record, as to whether the diagnosis of depressive disorder NOS in the VA treatment records both before and during the appeal period starting around August 2011 (see, e.g., August 2007 and December 2011 VA treatment records) represents symptoms of the now-service connected anxiety disorder not otherwise specified with generalized anxiety and posttraumatic stress features.  

If not, the examiner must state whether the anxiety disorder diagnosis represents progression of the prior depressive disorder diagnosis, correction of an error in the prior diagnosis, or continuation of a separately diagnosed psychiatric disorder.  38 C.F.R. § 4.125(b) (2014).

If not, and the Veteran still has a separate diagnosis of depressive disorder NOS, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to his military service, including as a result of the reported in-service stressful experiences while serving in Iraq.

Finally, the examiner must provide an opinion regarding whether he or she is able to distinguish between the symptoms associated with anxiety disorder with posttraumatic stress features and depressive disorder.  

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


